The opinion of the court was delivered by
Herd, J.:
Equity filed a motion to modify the decision herein to show post-judgment interest runs from November 9, 1978. Academy responds arguing the date of filing the amended judgment, October 5, 1979, is the proper date.
The original judgment in the amount of $805,471 against Academy is dated November 9, 1978. The trial court reduced that judgment to $384,463 on July 6, 1979, which was journalized October 5, 1979.
We hold the date of the judgment to be November 9, 1978. The post-judgment interest should commence on that date on the reduced amount.
We adhere to the original opinion except as herein modified.